Citation Nr: 0105013	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  90-48 969	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for undifferentiated-
type schizophrenia with post-traumatic stress disorder 
(PTSD), currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an April 1988 rating 
decision of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO granted a 
70 percent evaluation for undifferentiated-type 
schizophrenia, effective October 16, 1987.

Jurisdiction of the veteran's claim has been assumed by the 
RO in Seattle, Washington.

The Board notes that it issued a decision in August 1990, in 
which it denied an increased evaluation in excess of 
70 percent for undifferentiated-type schizophrenia.  In 
August 2000, the Vice Chairman of the Board ordered 
reconsideration of the August 22, 1990, Board decision.  
Accordingly, this matter is presently before an expanded 
panel of the Board on reconsideration, as provided by Section 
7103(b) of Title 38 of the United States Code.

The Board further notes that service connection for PTSD was 
granted in a March 1992 rating decision and made part of the 
service-connected undifferentiated-type schizophrenia, 
effective October 6, 1987.  The service-connected disability 
was then reclassified as undifferentiated-type schizophrenia 
with PTSD.  Although the inclusion of PTSD as a service-
connected disability was not determined until after the April 
1988 rating decision, because the effective date precedes the 
date of that decision, the Board will include PTSD as part of 
the service-connected disability.


FINDING OF FACT

The veteran is demonstrably unable to obtain or retain 
employment due to his undifferentiated-type schizophrenia 
with PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
undifferentiated-type schizophrenia with PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9400-9410 (in effect prior to February 3, 1988), amended 
by 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
February 3, 1988).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A February 1969 VA examination report shows the veteran was 
actively psychotic.  The examiner stated the veteran was 
"quite delusional" and filled with fantasies.  He noted the 
veteran was gradually withdrawing from the environment.  He 
entered a diagnosis of schizophrenic reaction, chronic, 
undifferentiated type.

In a February 1970 rating decision, the RO granted service 
connection for undifferentiated-type schizophrenia and 
assigned a 50 percent evaluation, effective July 24, 1969.

A November 1972 VA psychiatric evaluation report shows the 
veteran described himself as being uncomfortable in front of 
other people and having anger build up inside of him.  The 
examiner determined that the veteran was functioning at a 
tenuous adjustment.  He stated it seemed as though the 
veteran had withdrawn from the environment, but noted that he 
had not completely abandoned contact with people.  The 
examiner stated the veteran showed both the primary and 
secondary symptoms of his illness of schizophrenic reaction.

An October 1983 document, which was completed by a VA 
physician, indicates that the physician determined that the 
veteran could go back to work on January 31, 1984, with the 
restriction of his being in a low-stress position, which 
would not involve much interaction with others.  The VA 
physician noted that the veteran would benefit from ongoing 
therapy.

A September 1986 private medical record shows that the 
private physician had seen the veteran in July 1986 for a 
psychiatric evaluation.  He determined that the diagnosis was 
atypical psychosis with PTSD and a seizure disorder.  The 
private physician stated the degree and extent of the 
veteran's disability were both total and permanent, and 
determined the veteran was not capable of being rehabilitated 
to gainful employment.   

A February 1988 VA psychiatric evaluation report shows the 
examiner found the veteran's affect to be "quite flat" and 
at times "inappropriate."  The veteran reported hearing 
voices and having paranoid thoughts.  The diagnosis entered 
was schizophrenic disorder, undifferentiated type.  The 
examiner noted that the veteran had reported to him that he 
had been advised not to work and concluded that based upon 
his evaluation of the veteran, he considered the veteran 
"unable to perform any work."

In a January 1989 letter, a VA psychiatrist and a staff 
social worker stated the veteran had been seen on an 
outpatient basis since September 1983.  They stated the 
veteran's diagnoses were atypical psychosis, seizure 
disorder, and to rule out PTSD and noted that the veteran was 
receiving treatment approximately once a month.  They 
concluded that since the veteran's first admission to the VA 
facility, he had been "100% disabled, and unable to maintain 
substantial gainful employment."

In a February 1989 letter, a private physician stated the 
veteran currently had PTSD and an atypical psychosis with 
paranoia.  He stated that based upon his comprehensive 
examination of the veteran, he felt the veteran was unable to 
resume normal work activities and was "totally disabled."  

An April 1990 VA psychiatric evaluation report shows the 
examiner stated that the veteran had no thought disorder and 
that his speech did not manifest any impediment.  The veteran 
admitted to having hallucinations and paranoid ideas about 
others.  He reported having flashbacks from Vietnam, to 
include intrusive thoughts about the war.  The examiner 
stated the veteran's judgment was questionable, since the 
veteran did not seem to value money and would give it away.  
He entered diagnoses of paranoid schizophrenia and PTSD.  It 
was his determination that the veteran was not employable due 
to his circumstantiality and not competent to handle his 
funds.

VA outpatient treatment reports, dated from February 1983 to 
February 1991, show treatment for the veteran's 
undifferentiated-type schizophrenia with PTSD.  In December 
1983, he was described as either tending to withdraw and 
alienate himself from interpersonal exchanges or being 
explosive, hostile, and angry.  In February 1984, it was 
reported that the veteran had had a violent outburst with 
another member following an argument.  In June 1984, it was 
noted that the veteran had been arrested for attacking 
someone.  A separate June 1984 treatment record revealed the 
veteran reported having violent thoughts.

In July 1985, the examiner noted that the veteran reported 
continuing auditory hallucinations with command 
hallucinations to hurt others.  He also reported recurring 
paranoid feelings.  The examiner noted that the veteran's 
schizophrenia had continued psychotic symptoms.  In December 
1985, the social worker noted that the veteran had been 
denied workman's compensation and that the veteran would 
apply for an increase in his service-connected disability 
evaluation because he was  "totally disabled."  It was 
noted in February 1988 that the veteran had intermittent 
psychotic symptoms.  In January 1989, the examiner noted that 
the veteran exhibited violent behavior and paranoid feelings.

In a May 1991 letter, a VA psychiatrist and a staff social 
worker stated the veteran had been seen on an outpatient 
basis since 1983.  They stated the veteran attended monthly 
psychiatric evaluations and that the veteran had remained 
paranoid and fearful of others in spite of being on a regime 
of anti-psychotic medication.  They stated the veteran was 
unable to be around people and unable to maintain employment 
and that the veteran's prognosis was poor.

A November 1991 VA psychiatric evaluation report shows the 
examiner concluded the veteran had both PTSD and a psychotic 
disorder, which he felt was secondary to PTSD.  He stated the 
veteran's PTSD was manifested by the nightmares, intrusive 
and unwanted thoughts of war, sleep disturbance, 
concentration difficulty, startle reaction, and irritability.  
He stated the psychotic disorder was manifested by the 
paranoid thinking, auditory hallucinations, ideas of 
reference, and delusional thoughts.

A January 1993 VA psychiatric evaluation report shows the 
examiner concluded that the veteran has symptoms of both a 
psychosis with auditory and visual hallucinations and 
paranoid thinking and PTSD.  He noted that the veteran's PTSD 
was manifested by nightmares, intrusive thoughts, and extreme 
social and personal alienation, which he stated crossed over 
into some of the veteran's paranoid thinking.  Additionally, 
the examiner noted the veteran had concentration 
difficulties, irritability, and startle reaction.

A March 1997 VA psychiatric evaluation report shows the 
examiner concluded that the veteran suffered from two 
psychiatric diagnoses, which he felt were best diagnosed as 
schizophrenic disorder, paranoid type, and PTSD.  The 
examiner entered a Global Assessment of Functioning (GAF) 
score of 45.

II.  Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).

The Board notes that during the appeal period, the rating 
criteria for mental disorders changed twice-in February 1988 
and in November 1996.  Therefore, three different criteria 
apply to the veteran's claim for an increased evaluation.  
See VAOPGCPREC 70-91 (Oct. 1991).  The United States Court of 
Appeals for Veterans Claims (the Court) has held that when a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

However, the Board notes that the rating criteria relevant to 
the current claim for entitlement to an evaluation in excess 
of 70 percent for undifferentiated-type schizophrenia with 
PTSD are the criteria in effect both prior to February 1988 
and prior to November 1996 only.  The changes in the criteria 
in November 1996 do not apply because when the RO granted a 
100 percent evaluation for undifferentiated-type 
schizophrenia with PTSD, it granted it as of September 1996.  
Thus, the changes in the criteria in November 1996 would not 
affect the veteran's 100 percent evaluation.  Also, the 
changes in the criteria in November 1996 would not apply to 
the veteran's symptoms prior to September 1996 because the 
Court has held that a change in rating criteria cannot be 
given an effective date earlier than the effective date of 
the regulation change.  Green v. Brown, 10 Vet. App. 111, 117 
(1997) citing 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§§ 3.114(a), 3.400(p) (2000).

Additionally, the Board notes that in a March 1998 decision, 
it granted an earlier effective date of January 14, 1991, for 
the assignment of a 100 percent schedular evaluation for 
undifferentiated-type schizophrenia with PTSD.  Although the 
veteran appealed the Board's March 1998 decision, which was 
subsequently vacated by the Court, he did not appeal the 
Board's grant of the 100 percent evaluation as of January 14, 
1991.  Thus, that portion of the Board's March 1998 decision 
still stands, as the Court vacated only that portion of the 
decision that the veteran appealed.  Therefore, the veteran 
has a 100 percent evaluation as of January 14, 1991.  

In addressing Karnas, the Board notes that changes were made 
in February 1988 to the criteria involved in this case.  For 
example, under the  100 percent evaluation for a psychotic 
disorder, the word "complete" was changed to "total" in 
February 1988.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9204 (effective prior to February 3, 1988) with 38 C.F.R. 
§ 4.132, Diagnostic Code 9204 (effective as of February 3, 
1988).  There were no changes in the criteria for a 
70 percent evaluation for a psychotic disorder.  See id.  
Additionally, there were no changes to the 100 percent 
evaluations for evaluating a psychoneurotic disorder.  
Compare 38 C.F.R. § 4.132, Diagnostic Code 9400-9410 
(effective prior to February 3, 1988) with 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective as of February 3, 1988).  
Finally, under the 70 percent evaluation, the words 
"seriously" and "pronounced" were changed to "severely" 
and "severe" respectively.  See id.

The Board notes that the general rating criteria for 
psychoneurotic disorders in effect prior to 1988 did not 
include the diagnosis of PTSD.  38 C.F.R. § 4.132, Diagnostic 
Codes 9400-9410 (effective prior to February 3, 1988).  
Rather, the diagnosis of PTSD was added to the general rating 
criteria for psychoneurotic disorders when the changes were 
made in February 1988.  The Board finds that the criteria for 
evaluating a psychoneurotic disorder are more favorable to 
the veteran's claim for an increased evaluation for the 
service-connected undifferentiated-type schizophrenia with 
PTSD than those for evaluating a psychotic disorder.  
Specifically, in Johnson v. Brown, 7 Vet. App. 95, 99 (1994), 
the Court stated that if the veteran's symptoms of PTSD met 
one of the three criteria (of the criteria that were in 
effect prior to November 1996), then a 100 percent evaluation 
was required.  Thus, in this case, the veteran's burden in 
meeting the 100 percent evaluation for PTSD, a psychoneurotic 
disorder, is less than his burden in meeting the 100 percent 
evaluation for schizophrenia, a psychotic disorder, and 
therefore the Board will apply the criteria for evaluating a 
psychoneurotic disorder to the veteran's claim.  See Karnas, 
1 Vet. App. at 313.  

The Board further notes that although the criteria under the 
70 percent evaluation are more favorable following the 
changes made in February 1988, because the veteran is 
currently at the 70 percent evaluation, they do not affect 
his claim for an evaluation in excess of 70 percent.  
Therefore, with respect to the 100 percent evaluation for 
evaluating a psychoneurotic disorder, neither criteria are 
more favorable to the veteran's claim for an evaluation in 
excess of 70 percent for undifferentiated-type schizophrenia 
with PTSD.  See id.  Therefore, for simplicity, the Board 
will lay out the 100 evaluation criteria that were in effect 
prior to February 1988 only, which were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community. Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as [f]antasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior. Demonstrably unable to obtain 
or retain employment.

38 C.F.R. § 4.132, Diagnostic Codes 9400-9410 (effective 
prior to February 3, 1998); see also 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective February 3, 1988) (same).

III.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a 100 percent 
evaluation for undifferentiated-type schizophrenia with PTSD.

As stated above, the Court has held that if the veteran's 
symptoms of PTSD met one of the three criteria (of the 
criteria that were in effect prior to November 1996), then a 
100 percent evaluation was required.  Johnson, 7 Vet. App. at 
99.  Here, the veteran has been determined by numerous 
medical professionals, both VA and private, to be unable to 
obtain or retain employment.  Specifically, in a September 
1986 private medical record, the physician stated the veteran 
was not capable of being rehabilitated to gainful employment.  
In a February 1988 VA psychiatric evaluation report, the 
examiner stated the veteran was unable to perform any work.  
In a January 1989 letter, a VA psychiatrist and social worker 
stated the veteran was 100 percent disabled and unable to 
maintain substantial gainful employment.  In February 1989, a 
private physician stated the veteran was "totally 
disabled."

In an April 1990 psychiatric evaluation report, the examiner 
stated the veteran was not employable due to his 
circumstantiality.  In a May 1991 letter, a VA psychiatrist 
and a staff social worker stated the veteran was unable to be 
around people and unable to maintain employment and that his 
prognosis was poor.  A January 1993 VA psychiatric evaluation 
report shows the examiner concluded that the veteran had 
extreme social and personal alienation.

The only evidence of record that specifically establishes 
that the veteran was capable of working is the October 1983 
document, wherein the VA physician indicated that the veteran 
could go back to work on January 31, 1984, with the 
restriction of the veteran being in a low-stress position 
with hardly any contact with others.  This opinion is 
outweighed by the medical determinations listed above, which 
clearly establish that the veteran was not capable of 
obtaining or retaining employment.  Accordingly, a 
100 percent evaluation for undifferentiated-type 
schizophrenia with PTSD is granted.

The Board is aware that the criteria to which the Court 
referred in the Johnson case were those in existence between 
February 1988 and November 1996.  However, as stated above, 
no changes were made to the 100 percent criteria for PTSD 
evaluations in February 1988.  Therefore, the Johnson case, 
which holding was based upon the 100 percent evaluation for 
PTSD, is applicable to the criteria in evaluating 
psychoneurotic disorders that were in existence prior to 
February 1988, and does not affect the Board's grant of a 
100 percent schedular evaluation based upon that holding.

Additionally, the Board notes that the veteran's service-
connected undifferentiated-type schizophrenia with PTSD can 
be evaluated under only one diagnosis related to a mental 
disorder.  See 38 C.F.R. § 4.14 (2000) (the evaluation of the 
same disability under various diagnoses is to be avoided).  
As stated above, the evaluation criteria for evaluating a 
psychoneurotic disorder are more favorable to the veteran's 
claim than those for evaluating a psychotic disorder.  
Compare 38 C.F.R. § 4.132, Diagnostic Code 9204 (effective 
prior to February 3, 1988) with 38 C.F.R. § 4.132, Diagnostic 
Codes 9400-9410 (effective prior to February 3, 1988).  
Additionally, it does not appear that the medical 
professionals, who stated that the veteran was unable to 
obtain or retain employment, attributed the determination to 
one diagnosis over the other.  Therefore, the Board has 
applied the evaluation criteria for PTSD to the veteran's 
claim for an increased evaluation.  See 38 C.F.R. §§ 3.102, 
4.3 (2000).

The Board is aware that there is evidence in the claims file 
as to the veteran's undifferentiated-type schizophrenia with 
PTSD which has not been reported in the decision.  However, 
the Board finds that the evidence is overwhelmingly in favor 
of the veteran's claim for an increased evaluation, and 
therefore, addressing every piece of evidence as to the 
veteran's undifferentiated-type schizophrenia with PTSD is 
deemed to be unnecessary in light of this favorable action.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 100 percent schedular evaluation for 
undifferentiated-type schizophrenia with PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



			
	A. Bryant	Jane E. Sharp
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
Deborah W. Singleton
	Member, Board of Veterans' Appeals



			
	Holly E. Moehlmann	Wayne. M. Braeuer
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
M. Sabulsky
	Member, Board of Veterans' Appeals

 

